Case 5:17-cv-07232-BLF Document 147-3 Filed 09/24/19 Page 1 of 8




              Exhibit 2
         Case 5:17-cv-07232-BLF Document 147-3 Filed 09/24/19 Page 2 of 8




                            UNITED STATES OF AMERICA
                  DEPARTMENT OF HOUSING AND URBAN DEVELOPMENT
                       OFFICE OF ADMINISTRATIVE LAW JUDGES

     ______________________________________
     The Secretary, United States           )
     Department of Housing and Urban        )
     Development, on behalf of Complainant  )
     Assistant Secretary for Fair Housing and Equal
                                            )
     Opportunity,                           )
                                            )                          HUD ALJ No.
                   Charging Party,          )                          FHEO No. 01-18-0323-8
                                            )
                   v.                       )
                                            )
     Facebook, Inc.,                        )
                                            )
                  Respondent                )
     _______________________________________)


                               CHARGE OF DISCRIMINATION


I.      JURISDICTION

        On August 13, 2018, the Assistant Secretary for Fair Housing and Equal Opportunity
(“Assistant Secretary”) filed a timely complaint with the Department of Housing and Urban
Development (“HUD” or the “Department”) alleging that Respondent violated subsections
804(a), 804(b), 804(c) and 804(f) of the Fair Housing Act, 42 U.S.C. §§ 3601-19 (“Act”), by
discriminating because of race, color, religion, sex, familial status, national origin and disability.

       The Act authorizes the Secretary of HUD to issue a Charge of Discrimination (“Charge”)
on behalf of aggrieved persons following an investigation and a determination that reasonable
cause exists to believe that a discriminatory housing practice has occurred. See 42 U.S.C.
§ 3610(g)(1), (2). The Secretary has delegated that authority to the General Counsel, 24 C.F.R.
§§ 103.400, 103.405, who has re-delegated that authority to the Associate General Counsel for
Fair Housing and the Assistant General Counsel for Fair Housing Enforcement. 76 Fed. Reg.
42,463, 42,465 (July 18, 2011).

       By a Determination of Reasonable Cause issued contemporaneously with this Charge of
Discrimination, the Director of the Office of Systemic Investigations in the Office of Fair
Housing and Equal Opportunity has determined that reasonable cause exists to believe that a
discriminatory housing practice has occurred and has authorized and directed the issuance of this
Charge. 42 U.S.C. § 3610(g)(2).



                                                    1
        Case 5:17-cv-07232-BLF Document 147-3 Filed 09/24/19 Page 3 of 8




II.     SUMMARY OF FINDINGS IN SUPPORT OF THIS CHARGE

        Based on HUD’s investigation of the allegations contained in the aforementioned
complaint and the Determination of Reasonable Cause, Respondent is hereby charged with
violating the Act as follows:

        A.     Legal Authority

1.      It is unlawful to make unavailable or deny a dwelling to any person because of race,
color, religion, sex, familial status, national origin or disability. 42 U.S.C. § 3604(a), (f)(1);
24 C.F.R. § 100.50(b)(1), (3); 24 C.F.R. § 100.60(a); 24 C.F.R. § 100.70(b); 24 C.F.R.
§ 100.202(a).

2.      It is unlawful to discriminate against any person in the terms, conditions, or privileges of
the sale or rental of a dwelling, or in the provision of services or facilities in connection
therewith, because of race, color, religion, sex, familial status, national origin or disability.
42 U.S.C. § 3604(b), (f)(2); 24 C.F.R. § 100.50(b)(2); 24 C.F.R. § 100.65(a); 24 C.F.R.
§ 100.70(b); 24 C.F.R. § 100.202(b).

3.      It is unlawful to make, print, or publish, or cause to be made, printed, or published, any
notice, statement, or advertisement with respect to the sale or rental of a dwelling that indicates
any preference, limitation, or discrimination based on race, color, religion, sex, familial status,
national origin or disability, or that indicates an intention to make such a distinction. 42 U.S.C.
§ 3604(c); 24 C.F.R. § 100.75(a), (b), (c)(1). Such unlawful activity includes “[s]electing media
or locations for advertising the sale or rental of dwellings which deny a particular segment of the
housing market information about housing opportunities because of race, color, religion, sex,
handicap, familial status, or national origin.” 24 C.F.R. § 100.75(c)(3). Such unlawful activity
also includes “[r]efusing to publish advertising for the sale or rental of dwellings or requiring
different charges or terms for such advertising because of race, color, religion, sex, handicap,
familial status, or national origin.” 24 C.F.R. § 100.75(c)(4).

        B.     Parties

4.     Complainant Assistant Secretary is authorized to file a complaint of discrimination under
the Act on behalf of the Secretary of HUD. 42 U.S.C. § 3610(a); 24 C.F.R. § 103.204(a).

5.     Respondent Facebook, Inc., is incorporated in Delaware with headquarters in Menlo
Park, California. Respondent is the second largest online advertiser in the United States and is
responsible for approximately twenty percent of all online advertising nationwide.

6.     Respondent operates Facebook and Instagram, two of the most widely used social media
platforms in the United States. Facebook has approximately 221 million active users in the
United States and over two billion active users globally, while Instagram has approximately 114
million active users in the United States and over one billion active users globally, with active
user defined as someone who uses the platform at least once per month. Respondent also
operates Messenger, a messaging tool and platform that can be accessed from within Facebook

                                                     2
        Case 5:17-cv-07232-BLF Document 147-3 Filed 09/24/19 Page 4 of 8




or through a standalone website and mobile application. In addition, Respondent has created an
“Audience Network,” which is comprised of thousands of websites and mobile applications that
are operated by third parties but on which Respondent displays targeted ads.

        C.      Factual Allegations

7.      Respondent collects millions of data points about its users, draws inferences about each
user based on this data, and then charges advertisers for the ability to microtarget ads to users
based on Respondent’s inferences about them. These ads are then shown to users across the web
and in mobile applications. Respondent promotes and distinguishes its advertising platform by
proclaiming that “most online advertising tools have limited targeting options . . . like location,
age, gender, interests and potentially a few others. . . . But Facebook is different. People on
Facebook share their true identities, interests, life events and more.”1 As Respondent explains,
its advertising platform enables advertisers to “[r]each people based on . . . zipcode . . . age and
gender . . . specific languages . . . the interests they’ve shared, their activities, the Pages they’ve
like[d] . . . [their] purchase behaviors or intents, device usage and more.”2 Thus, Respondent
“use[s] location-related information-such as your current location, where you live, the places you
like to go, and the businesses and people you’re near to provide, personalize and improve our
Products, including ads, for you and others.”3

8.      Advertisers pay Respondent to show targeted ads to users on Facebook, Instagram, and
Messenger, and on Respondent’s Audience Network. Targeted ads are generally placed through
a single advertising platform called Ads Manager regardless of where the ads will be shown to
users.

9.      Respondent holds out its advertising platform as a powerful resource for advertisers in
many industries, including housing and housing-related services. For example, Respondent
promotes its advertising platform with “success stories,” including stories from a housing
developer, a real estate agency, a mortgage lender, a real-estate-focused marketing agency, and a
search tool for rental housing.

10.      Respondent’s advertising platform is actively being used for housing-related ads. Such
ads include ads for mortgages from large national lenders, ads for rental housing from large real
estate listing services, and ads for specific houses for sale from real estate agents.

11.     Because of the way Respondent designed its advertising platform, ads for housing and
housing-related services are shown to large audiences that are severely biased based on
characteristics protected by the Act, such as audiences of tens of thousands of users that are
nearly all men or nearly all women.



1
  Facebook Business, Your Guide to Digital Advertising, www.facebook.com/business/help/1029863103720320?
helpref=uf_permalink (visited Mar. 27, 2019).
2
  Facebook Business, Your Guide to Digital Advertising, www.facebook.com/business/help/1029863103720320?
helpref=uf_permalink (visited Mar. 27, 2019).
3
  Facebook, Data Policy (Apr. 19, 2018), www.facebook.com/privacy/explanation/.

                                                     3
        Case 5:17-cv-07232-BLF Document 147-3 Filed 09/24/19 Page 5 of 8




12.     Respondent sells advertisers the ability to target advertisements to people who, according
to Respondent’s assessment of the data it collects, share certain personal attributes and/or are
likely to respond to a particular ad. Users may disclose some data about themselves when they
set up their profiles, such as name and gender. However, users disclose most of this data
unwittingly through the actions they, and those associated with them, take on and off of
Respondent’s platforms.

13.     Respondent determines which users will see an ad through a two-phase process. First, in
the ad targeting phase, Respondent provides the advertiser with a variety of tools for selecting an
ad’s “eligible audience.” In other words, the advertiser can specify attributes that the users who
will be shown the ad must have and attributes that users who will be shown the ad must not have.
Second, in the ad delivery phase, Respondent selects the ad’s “actual audience,” meaning
Respondent chooses which users will actually be shown the ad from among the pool of eligible
users.

14.     During the ad targeting phase, Respondent provides an advertiser with tools to define
which users, or which types of users, the advertiser would like to see an ad. Respondent has
provided a toggle button that enables advertisers to exclude men or women from seeing an ad, a
search-box to exclude people who do not speak a specific language from seeing an ad, and a map
tool to exclude people who live in a specified area from seeing an ad by drawing a red line
around that area. Respondent also provides drop-down menus and search boxes to exclude or
include (i.e., limit the audience of an ad exclusively to) people who share specified attributes.
Respondent has offered advertisers hundreds of thousands of attributes from which to choose, for
example to exclude “women in the workforce,” “moms of grade school kids,” “foreigners,”
“Puerto Rico Islanders,” or people interested in “parenting,” “accessibility,” “service animal,”
“Hijab Fashion,” or “Hispanic Culture.” Respondent also has offered advertisers the ability to
limit the audience of an ad by selecting to include only those classified as, for example,
“Christian” or “Childfree.”

15.    During this first phase, Respondent also provides a tool called Custom Audiences, which
enables an advertiser to use a list of specific people whom the advertiser wants included in or
excluded from the eligible audience for an ad. The advertiser can do this by uploading the
personal information of its customers, or by having Respondent generate a list of people who
have engaged with the advertiser’s content on Facebook or Instagram, on other websites, in a
mobile application, or offline.

16.     Facebook offers a variant of its Custom Audiences tool called Lookalike Audiences. If
an advertiser selects this option, the platform directs the advertiser to pick a Custom Audience
that represents the advertiser’s “best existing customers.” Respondent then identifies users who
share “common qualities” with those customers, and these users become the ad’s eligible
audience. To generate a Lookalike Audience, Respondent considers sex and close proxies for
the other protected classes. Such proxies can include which pages a user visits, which apps a
user has, where a user goes during the day, and the purchases a user makes on and offline.
Respondent alone, not the advertiser, determines which users will be included in a Lookalike
Audience.



                                                  4
        Case 5:17-cv-07232-BLF Document 147-3 Filed 09/24/19 Page 6 of 8




17.     During the second phase, the ad delivery phase, Respondent selects from among the users
eligible to see an ad which users will actually see it. Respondent bases this decision in large part
on the inferences and predictions it draws about each user’s likelihood to respond to an ad based
on the data it has about that user, the data it has about other users whom it considers to resemble
that user, and the data it has about “friends” and other associates of that user. To decide which
users will see an ad, Respondent considers sex and close proxies for the other protected classes.
Such proxies can include which pages a user visits, which apps a user has, where a user goes
during the day, and the purchases a user makes on and offline. Respondent alone, not the
advertiser, determines which users will constitute the “actual audience” for each ad.

18.     Respondent charges advertisers different prices to show the same ad to different users.
The price to show an ad to a given user is based, in large part, on how likely Respondent believes
that user is to interact with the particular ad. To decide how an ad will be priced for each user,
Respondent considers sex and close proxies for the other protected classes. Such proxies can
include which pages a user visits, which apps a user has, where a user goes during the day, and
the purchases a user makes on and offline. Respondent alone sets the price the advertiser will
pay to have Respondent show each ad to each user. Furthermore, Respondent uses the pricing
differentials it sets to determine which users will see which ads rather than allowing advertisers
to make that decision. As Respondent explains, “If there are more and cheaper opportunities
among men than women, then we’d automatically spend more of [an advertiser’s] overall budget
on the men.”4

19.     Respondent’s ad delivery system prevents advertisers who want to reach a broad
audience of users from doing so. Even if an advertiser tries to target an audience that broadly
spans protected class groups, Respondent’s ad delivery system will not show the ad to a diverse
audience if the system considers users with particular characteristics most likely to engage with
the ad. If the advertiser tries to avoid this problem by specifically targeting an unrepresented
group, the ad delivery system will still not deliver the ad to those users, and it may not deliver
the ad at all. This is so because Respondent structured its ad delivery system such that it
generally will not deliver an ad to users whom the system determines are unlikely to engage with
the ad, even if the advertiser explicitly wants to reach those users regardless.

20.     To group users by shared attributes, to create a Lookalike Audience, to determine an ad’s
“actual audience” during the ad delivery phase, and to price each ad for each user, Respondent
combines the data it has about user attributes and behavior on its platforms with data it obtains
about user behavior on other websites and in the non-digital world. Respondent then uses
machine learning and other prediction techniques to classify and group users so as to project
each user’s likely response to a given ad. In doing so, Respondent inevitably recreates groupings
defined by their protected class. For example, the top Facebook pages users “like” vary sharply
by their protected class, according to Respondent’s “Audience Insights” tool. Therefore, by
grouping users who “like” similar pages (unrelated to housing) and presuming a shared interest



4
 Facebook, Why did my cost per result go up when I increased my budget, [https://web.archive.org/web/2016
0930124257/https://www.facebook.com/business/help/934288416682198?helpref=faq_content] (archived on Sep.
30, 2016 by The Internet Archive).

                                                       5
        Case 5:17-cv-07232-BLF Document 147-3 Filed 09/24/19 Page 7 of 8




or disinterest in housing-related advertisements, Respondent’s mechanisms function just like an
advertiser who intentionally targets or excludes users based on their protected class.

        D.     Legal Allegations

21.      As described above, Respondent discriminated by making dwellings unavailable because
of race, color, religion, sex, familial status, national origin or disability. 42 U.S.C. § 3604(a),
(f)(1); 24 C.F.R. § 100.50(b)(1), (3); 24 C.F.R. § 100.60(a); 24 C.F.R. § 100.70(b); 24 C.F.R.
§ 100.202(a).

22.     As described above, Respondent discriminated in the terms, conditions, or privileges of
the sale or rental of dwellings because of race, color, religion, sex, familial status, national origin
or disability. 42 U.S.C. § 3604(b), (f)(2); 24 C.F.R. § 100.50(b)(2); 24 C.F.R. § 100.65(a);
24 C.F.R. § 100.70(b); 24 C.F.R. § 100.202(b).

23.     As described above, Respondent made, printed, or published – or caused to be made,
printed, or published – notices, statements, or advertisements with respect to the sale or rental of
dwellings that indicated preferences, limitations, or discrimination because of race, color,
religion, sex, familial status, national origin or disability, or that indicated an intention to make
such a distinction. 42 U.S.C. § 3604(c); 24 C.F.R. § 100.75(a), (b), (c)(1).

24.     As described above, Respondent selected media or locations for advertising the sale or
rental of dwellings that denied persons information about housing opportunities because of race,
color, religion, sex, familial status, national origin or disability. 24 C.F.R. § 100.75(c)(3).

25.    As described above, Respondent refused to publish advertising for the sale or rental of
dwellings because of race, color, religion, sex, familial status, national origin or disability.
24 C.F.R. § 100.75(c)(4).

26.     As described above, Respondent required different charges or terms for advertising the
sale or rental of dwellings because of race, color, religion, sex, familial status, national origin and
disability. 24 C.F.R. § 100.75(c)(4).

III.    CONCLUSION

        WHEREFORE, the Secretary of the United States Department of Housing and Urban
Development, through the Office of the General Counsel, and pursuant to 42 U.S.C.
§ 3610(g)(2)(A), hereby charges Respondent with engaging in discriminatory housing practices
in violation of 42 U.S.C. § 3604(a), (b), (c) and (f), and prays that an order be issued that:

1.      Declares that the discriminatory housing practices of Respondent, as set forth above,
violate the Fair Housing Act, 42 U.S.C. §§ 3601-19;

2.      Enjoins Respondent and its agents, employees, successors, and all other persons in active
concert or participation with it, from discriminating because of race, color, religion, sex, familial
status, national origin or disability in any aspect of the sale, rental, use, marketing, or advertising
of dwellings and related services pursuant to 42 U.S.C. § 3612(g)(3);

                                                     6
        Case 5:17-cv-07232-BLF Document 147-3 Filed 09/24/19 Page 8 of 8




3.      Requires Respondent’s agents and employees to attend, at Respondent’s cost, training
that addresses the Fair Housing Act’s prohibitions against discrimination in advertising;

4.     Awards such damages pursuant to 42 U.S.C. § 3612(g)(3) as will fully compensate any
aggrieved persons for any harm caused by Respondent’s discriminatory conduct;

5.     Awards the maximum civil penalty against Respondent for each violation of the Act,
pursuant to 42 U.S.C. § 3612(g)(3) and 24 C.F.R. § 180.671; and

6.     Awards such additional relief as may be appropriate under 42 U.S.C. § 3612(g)(3).

       Respectfully submitted on this 28th day of March, 2019.




                                    Jeanine Worden
                                    Associate General Counsel for Fair Housing




                                    Kathleen M. Pennington
                                    Assistant General Counsel for Fair Housing
                                     Enforcement




                                    Ayelet R. Weiss
                                    Trial Attorney
                                    U.S. Department of Housing
                                      and Urban Development
                                    Office of General Counsel
                                    451 7th St. SW, Room 10270
                                    Washington, DC 20410
                                    Office: (202) 402-2882
                                    Email: ayelet.r.weiss@hud.gov




                                                 7
